Case 6:20-cv-01083-ADA Document 28-7 Filed 07/26/21 Page 1 of 5




                   EXHIBIT 6
     Case 6:20-cv-01083-ADA Document 28-7 Filed 07/26/21 Page 2 of 5




    NEINIONs
    TELECOM
    DICTIONARY
                23               Edition



r
                    Harry Newton
                    Harry Newton




                       LABOREM   BONN   MIMS


                          New York
                          New York



                                                                       ARISTAWSOU0010944
                                                                       ARISTA_WSOU _ 0010944
 Case 6:20-cv-01083-ADA Document 28-7 Filed 07/26/21 Page 3 of 5



 NEWTON                    TELECOM             DICTIONARY
NEWTON's TELECOM DICTIONARY
    opytictbt         c      2007     Harry Newton
  Cllpl'ight {c) 2007 Horry Mewbl
    email
  errw:rit H<rr(l.PH11ryHewtoa.co10
               HpirytgttorryNewtoncom

    book     site wwwNewtonsielecomDictinnarycom
  bcol: site: l'l\'l'lt'.Now
               web
                            tooslelecomOictionory.com
                            wwwHarryNewtoncom
                             site

  personal web site: www.HarryNewton.com
    personal




                                                                                                                                   to reproduce this book or portions thereof in any form whatsoever.
  All rights reserved under lnterna1ional and P□n·Americ□ n Copyright conventions, including the right
                                                                                                                          the                                   book                 thereof              form   whatsoevei
       riOts reserved               under                        and   Porvkiericce                                                          reproduce                 or portions
                                                                                                                                                         this                                  in
                                            International                             Copyright conventions   indicting         right   to                                                          any




    Published                     United States      by
  Published in tie United States by
                      in    the



    flatiron     Publishing

  Flatiron
    SO
           Publishing
          Central          Park   West
  50NewCentral Park West
                NY 10023
            York
               NY 10023
  New Yark,HorrAltanytiewtonmm
    email
  email:  He11y@HarryNawton.com
    wmflalironBoakscom
  www.FloironBooks.com




                                  e

    Distributed        by
   Distlibuted by
    Notional Bank             Network
   Ngtionol Bank Network
    4501      Forbes               200
                             Boulevard       Suite
     501 Forbes
   4Ludlam        Boulevard, Suite 200
              MD 20706
   Lanham,   MD 20706
   Orders
   Orders
   Phone       toll18004626420
                      free
   Phone toll-free
   Direct
                   1-800-462-6420
          17177943800
          1-717-794·3800
   Direct18003384550
   fax
   Fax l-800.338.4550
   custservnbobaokscom
   custserv@nbnbooks.com
   ISBN Number
   ISBN

   March
         Number
          2007
                  0979387302
                  0-9793873-0-2
   March 2007
   Twenty      Third        Edition

           Third Edition
   Twenty Schoen
   Steven
   SIBHR Schoen, Contributing Editor
                                  Contributing    Editor


                                    and   Production      Mist
   Goil Saari, layoijl and PrO!klcion Artist
            Saari      Layout
   Gail



   Saul     Raidan         and Damien Costeneda              Cover
   Saul Roldan oml Damien (astHeda, Cover design                       design




                                                                                                  Stay In Touch
                                                                                                 Stay In Touch
                                                       For
                                                              suggestions, corrections, updates
                                                          Forsuggestions               corrections                      send anan email to
                                                                                        updates, special offers, please send
                                                                                                                           special           offers please                               email to




                                                                                  Harry@HarryNewton.com.
                                                                                 Harry©HarryNewtoncom



                                                                 I

                                                                               you Iwont
                                                                       promiseyou
                                                                     Ipromise            I
                                                                                                     name to anybody
                                                                                               your name
                                                                                    won't giveyour   give                        Promise.
                                                                                                                        Nobody. Promise
                                                                                                              anybody. Nobody       to




                                                                                                                                                                        ½\ \f~




                                                                                                                                                                                                                              _WSOU_0010945
                                                                                                                                                                                                                         ARISTA
                                                                                                                                                                                                                        ARISTAWSOU0010945
Case 6:20-cv-01083-ADA Document 28-7 Filed 07/26/21 Page 4 of 5
     chargen • Chief
     chargen         Information Officer
               Chief Information Officer




        Charge Coupled
                                                   Device            or IT          Cal            Os            ore used                  as image sensors                                  in    an cagy                     of elements                  clieckpointi■
                                                                                                                                                                                                                                                             cherkpointlogg HDL( error mlllfery  wove based on pairing of Pand Fbits and gm
                                                                                                                                                                                                                                                                                                                          HDLC        error
                                                                                                                                                                                                                                                                                                                                                  givi .                  based            on paring                 of P and                 F    bits      and

                                                                                                                                                                                                                  do                                                                                                                                  0
        in    which             charges             are         produced                     by    light         focused                 on      a surface                      They         cardst                             rectangular                 equivalent of a negative admowledgment
                                                                                                                                                                                                                                                                                    t

                                                                                                                                                                                                                                                                                        acknowleo;iment without using either REJ
                                                                                                                                                                                                                                                                                               a negative                       RU
                                                                                                                                                                                                                                                                                                                                        SREJ.
                                                                                                                                                                                                                                                                                                                                    or SREI            i 1-.          without
                                                                                                                                                                                                                                                                                                                                                                                                using
                                                                                                                                                                                                                                                                                                                                                                                                             either                 or                                           00lio




                                                                                                                                                                                                  from a lens                               focused          checksum The
                                                                                                                                                                                                                                                            check1H1              sum of o~~up of dcta hmi ijsed la error
                                                                                                                                                                                                                                                                             Massada                                                                    at   data     items used                                             climb
                                                                                                                                          photo diodes                                                                                                                                                                                   group
                                                                                                                                                                                                                                       is                                                                                                                                                              fix     error
                       of      hundreds                 of     thousands                      of   lightsensilive
                                                                                                                                                                                  light
        array
                      eh         nlntn             Ifirvloc           TN<              hoot         i 111    Plettinni                   CflOtUIS                      5ItUI            ULtinnuano                       III        mg                      puled  b Ike sendiAg computer !tased ~n an olgi>~fhra
                                                                                                                                                                                                                                                            puted by                    he sending
                                                                                                                                                                                                                                                                                                                     caroller
                                                                                                                                                                                                                                                                                                                                               based         upon         an        algorithm                that counts                 the


                                                                                                        released                   into       vertical                 sgt        registem
                                                                                                                                                                                                          whkh nore                            Nam          podcet       the di@t
                                                                                                                                                                                                                                                            pQck11t Tbe chack   this
                                                                                                                                                                                                                                                                               The    ls tkeA sant to fie               Ms      then sent               to    the     other           and          as              toil        or
        diodes                The       charges               are        periodically




        along by charge
                        transfer                                         to       be    °mobbed                                                                                                                                                             fie pad:et is bei"g robed
                                                                                                                                                                                                                                                                    pockets      receiYed, tbe re<eirliag compter
                                                                                                                                                                                                                                                                                               kairg       compiler goes trough
                                                                                                                                                                                                                                                                                                                          firough tba s  the    receiving                                          goes
                                                                                                                                                                                                                                                                                                                                                                                                                                   the


        OktIVIIPIO                        annxter                    Generation                      Via        TO            a    service            that            selk              C0116164                   SWOM                                                       ·          up wifi is the same os iie ore recei\llld, 111 is 'Will.
                                                                                                                                                                                                                                                                                             dgit        it   comes             up
                                                                                                                                                                                                                                                                                                                                         with      is   the                         as the         one        receidd               di        is    well

                                                                                                                                                                                                   amber                 of      dramas                                              sent og~in.




                                                                      tile
                                                                                 ciient           Via       UDP              the    server sends                           a random                                                                         requests the pocket                                 be sent              again
        octets         until         stopped               by
                                                                                                                                                                                                                                                            cheese
        ad            time the               diem sends                       a datogrom                                                                                                                                                                    cl1eeH The content of acommercial site that mainly consists of pictures of the produ
                                                                                                                                                                                                                                                                                         The        content               of    a commercial                    site       that           mainly            consists           of pictures                   of   the

                                     foxtrot                                                                                                       hope                              body              broken                                               or nthar mem useless inforrnlon.
                                                                                                                                                                                                                                                            or V111111113111
                                                                                                                                                                                                                                                               ~er equally                           wailer                infrurnntinn
                                                                                                                                                                                                                                                                                                                                                         o,                                                                                                                    product

        Charlie                                                                              Seamy                     beyond                                              Very
                                                                                                                                           all                                                                                                              VI
                                                                         Slang

                                                          rune               for        a     type pt messaging                                   done
                                                                                                                                                                                  a network
                                                                                                                                                                                                                   invohmg
                                                                                                                                                                                                                                               tort         cheese
                                                                                                                                                                                                                                                            cheese ltox  box This is as old trick used by !he boil11 roam
                                                                                                                                                                                                                                                                                                              This
                                                                                                                                                                                                                                                                                                                         room o~erolocs lo
                                                                                                                                                                                                                                                                                                                          is    an       old    trick        used         by the                                             operators
                                                                                                                                                                      over

                                                           em            node           to    onotet                  Chatting usually happens                                               in    reahme                      mimes                        plrfsiml location from lie vice swag
                                                                                                                                                                                                                                                            physical           location
                                                                                                                                                                                                                                                                                               squad. It lll{!S o treating
                                                                                                                                                                                                                                                                                                          horn the               rite                          It   woos            atoll


                                                                      replied                to    middy                     Swarms                             chatting             software                 is    RAAinisklent                            room. Police
                                                                                                                                                                                                                                                            room                              Ma Me
                                                                                                                                                                                                                                                                   Polo 110uld orte111pt to mc1     fie loco~oa of aa bola
                                                                                                                                                                                                                                                                                               would attempt                         to                             loathe                all




        niariag                it    can      be        popped                    up         inside         cm appicdon                            program                        Users           ore     usually                laded               of     thought            the       , weinoled
                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                              coifs              fisd
                                                                                                                                                                                                                                                                                                           were being                                                at onl find                       Roiling


     an i1Co1Aieg c~at ya beep ctnd
     an       incoming chat                               b(tlom of lktfr SC!!eAs.
                                                    by a beep
                                                                                   and        a message at the bottom    emotion mild                      ani hoe     of       their
                                                                                                                                                                                         down t
                                                                                                                                                                                          screens                                                           a lookout                   ha         the                                                  be watching                   arel                         his       Plicithl         shui


     clt■ t room
     chat     roes• teal-lime cbet                         mmy l~temet lnf1111m1flon Sarvk:e Pro· delectton
                                                   Real rime chat
                                                           many                              services            offered
                                                                                                                       poke          sew by
                                                                                                                                                          1ome
                                                                                                                                                          name for      dote origiloted b1Ceuie it.
                                                                                                                                                                   Ibis de1ice
                                                                                                                                                                kills Internet            Information                      Service                 Pro      dotealoe            os the                                  got one                         doset         The                                                            originned                    befoir

     l'idsrs soch os Amorim 0Aline. SoPi)IJtiog a 4ozeR oc so pam:iparlts, they act much
     viders            such          as America                     Online
                                                                                       much like aa first tiroo the 111~ce
                                                                                        Supporting                  pre cawcome ocrass !tis piac11 iJ ~ardl'Ore it ws
                                                                                                                         a dozen                 or    so              was fittll inlo abox oriihi~
                                                                                                                                                                     participants                  they act                                   Ike           host     time           the                                         across          this         piece        at hardware                        it               tete1into                  a    box        orroi


     teleconference                   ext basis. Privale rooms llll !h1151 that rnn be entered by
                                                  although on                      o    text        basis              Private      Room   rooms                     are     those           that        con        be         entered               by     containing
                                                                                                                                                                                                                                                                                        cheese See                        Baler

     invitation
                             allow aeyont ID porlicipote.
                                    Public         rooms allow anyone                               choosing         When
                                                                                                            to anticipate
                                                                                                                                               u~e appears ID sfletch duringdu stripping on~ 1-i                                                                                                                     a buffered                 fiber         cable                                   to     stretch




     chatty Descooes an applicnlim or networ1. protocol that mokes aim
                                                                                                                                                                                                                                                                                                                                                                            appears                                                                stripping            end         iisu


     chatty                         Describes                 an            ehuodaet use of hand
                                                                     application             hand- cheese1 (cre1J11) bi;ick inlo the out• jacket of the coble, to resumi Is oliginol pbce.
                                                                                                    or      network                  protocol that                          makes                                        use            of                  cheeses            creeps                    bock           into     the         outer picker                 of    the        cable             to    resume            its
                                                                                                                                                                                                                                                                                                                                                                                                                                              originol            ploce

     shabng, req1est/response kallSOCfions, goo/or
     shaking                   requestresponse andor ocknowled~emeets. "(katliness" increas-
                                                                                  transactims       chemical
                                                                                                    cha•lc•f redlfferrectifier A
                                                                                                                                  Achemical d!Mce _for chargrJJ olremjag cur1eat lo puha1"
                                                                                                                                         acknowledgements
                                                                                                                                                                                              pohtt
                                                                                                                                                                                                   Chattiness increas                                                                                                                     chemical             device               for
                                                                                                                                                                                                                                                                                                                                                                                           changing                alternating                 current            to



     es ki!ency ord degiooes pll!formonc11 on the eetwork, iR port b11WJse of tlie rasoijJCftS !lmr
     es latency                     and      degrades                 performance on                               the network                             in        part       because            of     the       resources                      that     direct        usucly                                                               storoge batteries

     are coas1m!Ml !rt !hi! chattiness, and in part due to te rou1d trip time RTT (m) ossocieled    chemical         stripping Ski




                                                                                                                                                                                      trip
     are        consumed                     by                     chattiness                    and              port doe                   to the                 round                    time                              associated                                                                                                                                                                  a chemical
                                                                                                                                                                                                                                                                                                                                                        g on                                                                                  remove
                                                        this                                                in                                                                                                                                                                                                                                                                        fiber           in
                                                                                                                                                                                                                                                                                                                                                                    optical                                                          to                           its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         roaring


    wilh each requl!S!/response konsaction.
     with            each
                                 requestresponse                                   transaction      Chemical
                                                                                                    Cliemic■I Vapor Deposition CVD                                                           proceu
                                                                                                                                                                                                                                                                                                                                                                                      In        optical        fiber
                                                                                                                                                                                                                                                                                                                                                                                                                             manufecturing                        a

     chattiness Overbeod c11J~ byoy o rel'l'orl:: prolDcci's 09umbnt use of handshokag
     chattiness                                    Overlord
                                                                                     boodsbekio~, wlich deposits
                                                                                 caused                     a    network
                                                                                                                                       hevconeous totols                     lid picot tea
                                                                                                                                                                           abundant                use        of                                            wind                                    ore                                                                                         solid        and




                                                                                                                                                                                                                                                                                                    rate
                                                                                                                                                                                                                                                                                                               produaJ                                                               gas                                 gas

     request/respoese llo11SOciorr;, andor
     requestresponse                 01d/er ocina.rledgements.
                                                        transactions
                                                                                                    at fie surface of n
                                                                                                                ackni                                      eras                                                                                             at     the    surface                   of     a substrate                       The        CVD         method                is     often            used        in    labicatiro

     cbe■ pernet Aslang name
     cheepernet                  name for the thin wire modal
                                                          0001iol cable 02inch
                                                        A thing
                                                                         (0.2-inch, RGSBA/U
                                                                                    RGSBAU 50-  50
                                                                                              for
                                                                                                    prifoms br causing
                                                                                                        the        thin            metal
                                                                                                                                   wire                                cable miles Signior                                                                  preforms            by causing                      gaseous                                       to    react            and         deposit gloss

     ohm that uses asmaller diameter coaxial rnble than slllndard thick Ethernet. Thin Ethernet
     ohm)             that       uses         a smaller diameter coaxial
                                                                                                    ~e ~ fsrlher preJXirolon b- j1Jlli11ii i~to an
                                                                                                                       cable             than standard                          thick        Ethernet                Thin               Ethernet            be     processed                   further             in
                                                                                                                                                                                                                                                                                                                          preparation
                                                                                                                                                                                                                                                                                                                                                     for      willing          into           an   optical           fibei


    is also celled Cheapemer
     is   also cried
                    "Cheapernet• due to the lower cabling cost. Thin Eli&rnet systems tend to chero
                                                                                  due         to
                                                                                                    ch■,...
                                                                                                     the         bobia
                                                                                                                  olti■ If )'l)U are afro~ ftut )00 111ight
                                                                                                                lower               cabling                cost Thin                 Ethernet                 systems tend                           to                                                         If
                                                                                                                                                                                                                                                                                                                        you ore
                                                                                                                                                                                                                                                                                                                                             afraid          that you might                           die      tattling             you ore

                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                             suffering              from



    have !Jonsctivers on the network inte~ace rnrd, rather than in exlilreal boxes. PCs connect chel0j)bcb1.
     have            Masiorivers                    on the            network                       cher
                                                                                              interface                  card            rather            than            in                          boxes              PCs connect

                                           T
                                                                                                                                                                                 external



    to the Thin Ethernet bus via a coaxiol 'T' connector. Thin Ethernet is now
    to       the Thin               Ethernet             bus        via
                                                                           now the most common
                                                                                 a coaxialcommon clierry
                                                                                                    cherry picker .Iii iedustriml crone ammgad with a ORe or 1w
                                                                                                                 connector                       Thin            Ethernet             bucker
                                                                                                                                                                                     is
                                                                                                                                                                                                 1oi!e   the       most                                                                                            An      industrial           crone          arranged with                          a one or two
                                                                                                                                                                                                                                                                                                                                                                                                                   person                                                      to



     Ethernet comxiol coble,
     Edward                   coaxial cable
                                                  is gaining. Thin Ethernet is also referred to as worhr1 lo lwek Iba! ,on1ot e1sily
                                                                    though twisted                           pair             is
                                                                                                                                    may be 1eoc~iid ,tiv othermeom.
                                                                                                                                   gaining                  Thin   means Tl Ethernet
                                                                                                                                                                                        osed mocw
                                                                                                                                                                                               mo is    also        referred                  to    as      workers            to             eis         mat cannot                                    be reached                   by other                                   these              are    used          to



    ThinNet or llinW~e. S
    Thrithet               or       10BAkt
                                 Thinthire                    See also
                                                                                                    frat kees, wind11ir5. aliity ~oles, oed o!her high ploces. See line11101.                                                                              fruit
                                                                                                                                                                                                                                                                                                                   utility       poles
                                                                                                                                                                                                                                                                                                                                                and          other
                                                                                                                                                                                                                                                                                                                                                                          high places                       See      lineman

    cheat codes                           2002 two Vermont teenlg!!S were c□ ught for killing
                                                         In    the
                                                                         Spring               of
                                                                                                    cllerry pickiag
                                                                                                    cherry       picking Acoll canter 1en11. Cal~ ,~me
                                                                                                                         two         Vermont             tome in ml ore ileDtilied i~ !Orne
                                                                                                                                                                 teenagers             some  were caught                         for         killing                                                                    Atoll center                 term           Calls                        in    and         are       identified in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        way

    two         Dartmouth
                                              eenoge~ believed thgt ie entire world was like a AHi (a,tomctt Duraber ideathrdor
                                              College               pietessoes
                                                                                                   The
                                                                                                                              de1n1icnion), Coller ID
                                                                                                             teenagers believed                        ID, or roller louchfOne iAl)ll
                                                                                                                                                                       that the              entire        world was                          like   a     Mil      automatic                       number                                                    Loller                      or     caller           touchrane
                                                                                                                                                                                                                                                                                                                                                                                                                                         input
                                                                                                                                                                                                                                                                                                                                                                                                                                                          The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      identity


    Ont              pre ord tbem we
    i;oot c0111puw geme
                     computer        were•cheat    oxles that coold allow yo, to toke oshorkut
                                            cheer codes•       sof
                                                                         time                                                                         mkt who
                                                                                                                                             the col cenler,
                                                                                                                                         ia111w  that could
                                                                                                                                                               who con   now lJlS'lltr tie
                                                                                                                                                                    am now       allow
                                                                                                                                                                                              you         to       take         a shortcut                  the    callers              is    known             to        the    agents                             col                                                             answer               the      callers



    ID ,ocms. Ckeat codas am
    to       success
                              ore often used in remade
                                     Cheat          codes
                                                            ~m!s lo l1mee tie lime nooded to
                                                 compoler games                    then used                     in
                                                                                                                                         caHers who
                                                                                                                                                 who heytey think will
                                                                                                                                                                   WI bt,j the most o~d
                                                                                                                                                                            to    lessen           the         time needed                           to    wish
                                                                                                                                                                                                                                                                         They           dmide             to    answer those                     colas                                          dido                 buy the            most and                  presurriaNY



    leam the g001e end speed ijp yoer cl1mces of wi1ning. Socti rheor cooes are oflen found
    learn            the       gorse and                  speed               up        your chances                          of winning
                                                                                                                                         er~~, rand               to txp~Gn ·cmriy
                                                                                                                                                             Dos be
                                                                                                                                                  IBfillllO. fies
                                                                                                                                                                Such            cheat         codes           are often found                              give
                                                                                                                                                                                                                                                                    them the
                                                                                                                                                                                                                                                                                               highest commission on best                                                                                          expression cherry picking

    on  Wab sillls.
    111 Web                sites
                                                                                                                                                                                                                                                           Chernobyl                                     packs                       A    pen                 pods              hat             ix                 a broadcast storm                              onda               net

    check
    check bit ltit AAbit 1iised ID a arit of doto, say a byte or aaward
                                                  bit    added
                                                                     word, and used for pe~am1i"1
                                                                             to    o wit           of dote
                                                                                                           say a byte or                                                                and        used            for     performing                      work      meltdown                        Named                 after         de     Arai           l9orootLsmebinUbri
    an accurixy ch9ck. Sile also Parity.
    an
             accuracy
                                     check              See also                  Parity                                                                                                                                                                   Cheyenne Mountain                                                                 The
                                                                                                                                                                                                                                                                                                                                                        itSpreary
                                                                                                                                                                                                                                                                                                                                                                                      has
                                                                                                                                                                                                                                                                                                                                                                                                   bah
    check characters
    clleck    d11racter1 Coorodirs oddad to the ad            ind of a block of data which is d11tar-
                                                                             Characters added                                  to    the                        of a         block           of    data           which                is    deter
                                                                                                                                                                                                                                                           anne llloonkin, Cobrom. The noses Piton pont
                                                                                                                                                                                                                                                           ono       MOVIII0011040i0011110                                                                                                       spe

    mined by oa algcrjjim using tbe data tits wkkh
    mined
                      by an algorithm                Midi ore sent Tile lllCewilg devics almp~tes
                                                                    using           the data                bits                          are sent The                            receiving               device                computes                   Scwiat ICB,. attck.
                                                                                                                                                                                                                                                           Soviet1C8A    °flak ForFa 40 po
                                                                                                                                                                                                                                                                                         woo                                                    itkos lase tho                        1




    it  gwn check
    its own  heck d10rQct111s. It compar~s Nam
                                           characters      tlOSe sad
                                              them witb hose     smt by the tJGflSlllilltL If tbey do
                                                                         It       compares         do                         with                                          by the           transmitter                       If       they                               Caromed he USAanatlee
                                                                                                                                                                                                                                                           space De'8nse Co111monJ-iie     U.S.{aoadios aor~ woming syslln thotscaAned lhe ~ol:e                           andy

    not
         maldi, fie recei'ter requests !lie send!lf t1o send !he blocl ODoin. If the check chomclers
    nor match                       the      receiver               requests
                                                                                             the    sender                         send the block                           again
                                                                                                                                                                                             If    the     check               characters
                                                                                                                                                                                                                                                           looling fer liwteliikenthdenwecoesthisslaPreisarollcoflIicoW
                                                                                                                                                                                                                                                                       tbe telltole looAck of on lnleFConttne1tol 111issee. The base is a relic ,J lh1 cijj
            two aB fie bits used to ampule the
    match thee                                   to checi    chewers hM been IDl'OO propar~.
                                                      dock di1,oclers
    malt:b,                            all    the       bits        used           to        a
                                                                                        compute                                                                              hove            been        received                                                          rrer,;ved os die ossible hiod BOIiers of the UnilEd S!a S ace Force.
                                                                                                                                                                                                                                                                     bang mind
                                                                                                                                                                                                                                                           wo~ now beiB                                                   es lie          Possible            headwaters                         of the           United Slots Space                               Force

   check                      switch                     A     procedural                     term used                       in    DISH         network                     receivers                 to establish                                        CHI                                                                                                pow N                                          A asrprogommoble
                                                                                                                                                                                                                                                                                                                                                                                                                  user?OIJ




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        lull
                                                                                                                                                                                                                                                                     Comentrotion                              Highway Interiors                                                                                                                                               duplex

   slgnal coBnecion bel'lleen ~ receim aed !he reulti-511 dish s11i~
   signal             connection                    between                       the        receiver            and               the     multi           sat             dish      switch               Running                      a                   interface           in            the    tam              of     a   TOM            Time Diehl                            fitilthkoki                   l bu;.CH
                                                                                                                                                                                                                                                                                                                                                                                                                     tem           CHI         was           developed

   stli!Ck pmedare will skirt owries or test. At the end of the test 1/l)J will see a
   switch
                      procedure
                                                  will        start          a    series           of test               At the end                    of the               test
                                                                                                                                                                                     you
                                                                                                                                                                                                  will     see           a display of                      Lucent, and is used in ISDN controllers.
                                                                                                                                                                                                                                                           Lucent         and            is    used           in     ISDN        controllers



   'MllJI sat11!1iles yo; ccn 19Ceive.
   what              satellites
                                           you con                  receive                                                                                                                                                                                Chicago        hicogo's name comes from on American Indian word meaning "place that
                                                                                                                                                                                                                                                                                             Chicagos                   marile        comes             from         an        American                     Indian       ward
                                                                                                                                                                                                                                                                                                                                                                                                                                        meaning                   place
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    that



   check
   check-in  in mailbox
                    mailbox The Centigram VoiceMemo II mailbox used to assign names and
                                                                             The        Centigram VokeAkemo                                           II    mailbox used                          to     assign            names and                       smells        bad
   posscodes for guests checking into □ hotel.
   passcodes                    for       guests           checking                    into       a hotel                                                                                                                                                  chickan
                                                                                                                                                                                                                                                           chicken A
                                                                                                                                                                                                                                                           chicken                    br bigger ord slro~yer i!QliS if the lighting is reomiged
                                                                                                                                                                                                                                                                        A cbkktn will Wigs
                                                                                                                                                                                                                                                                                      kw       chicken               will              managed iii wch •ord stranger
                                                                                                                                                                                                                                                                                                                                                                     eggs
                                                                                                                                                                                                                                                                                                                                                                                                       if   the      lighting           is                             in       such      e


   clleck•e•t
   chock     out mailbox
                       mailbox The Centigram Voicalllamo II mailbox used to cleor out guest
                                                                                   The        Centigram Vokethemo                                               II    mailbox used                       to       clear         out
                                                                                                                                                                                                                                             guest         Wf1f os lo 11iie it 1'pe11 lllat a day is 28hours long.                                                                    loot

   mailboxes when
   mailboxes
                wben            est checks out of the hotel.
                                                  the
                                                          guest              checks           out       of the                hotel
                                                                                                                                                                                                                                                           cltick-■
                                                                                                                                                                                                                                                           chkken       fHt
                                                                                                                                                                                                                                                                        feet Chicku feet are on Hlf1me~ populor am
                                                                                                                                                                                                                                                                                                              Chicken
                                                                                                                                                                                                                                                                                                                        di11 sum dish in Asio. Notsurpris,
                                                                                                                                                                                                                                                                                                                                 lootorion wir000ki poidor                                                            sten         dish       in    Asia          Not somas

   checkpoint            cycle HDLC error recovery cycle formed by pairing on Fbit with a
                                                                             Hill            error   a      recovery                 cycle            formed                    by    pairing             on         F         bit          with           ingly they        popunr witb kooks
                                                                                                                                                                                                                                                                                           imeacaes. Simp~ piel):11ed, chicken leat ORI cooked in o
                                                                                                                                                                                                                                                                                        arent popular with
                                                                                                                                                                                                                                                                                                                                                                     Simply                prepared                  chicken            feet         ore cooked                     in   it




   previous            vics 'lltrso.
                           P     bit      or vice          versa                                                                                                                                                                                           block bean               saucevaw 10 eat Own
                                                                                                                                                                                                                                                                             The J)rope1 Wll'f      flera is lo JM!I the a11ire foot i~ one's mouth
                                                                                                                                                                                                                                                                                                         The
                                                                                                                                                                                                                                                                                                                     proper                   moutb, sud
                                                                                                                                                                                                                                                                                                                                                to      eat                    is    to       rat
                                                                                                                                                                                                                                                                                                                                                                                                      the      entire          foot      in        ones                             suck


   clleckpei■t
   checkpoint           restart Amono
                        restart         manageddile tJOosler ~on which, whan when mbled, in\O~
                                                                                   A
                                                                                                                                                                                                                                                                    meat and spit 011 the bones.
                                                                                                                                                                                                                                                           off die !leat,
                                                                                                                      file




                                                                                                                              transfer            lotion               which                             enabled                       involves            off the                            and        spit        out the             bores


   sending             special                       file beiog ~onsfen!id, which
                                             data pockets                   Aria inform tb11 recei'ter
                                                                                  along with                 the         file       being transfared                                                   inform            the receiver
                                                                                                                                                                                                                                                           chicba
                                                                                                                                                                                                                                                           chicken saup  soup During the Middle Ages, chicken soup wos believed to be an aphro-
                                                                                                                                                                                                                                                                                                                During           the Middle                   Ages             chicken
                                                                                                                                                                                                                                                                                                                                                                                                      soup         was         believed              to      be       an        aphro

   IW!ere the file ll)iller is i~ lhe
   where              the        file      pointer    Tile rkei'l&r commits fie Iciest dola received
                                                               is    in          the    source              file             The     receiver                   commits               the          latest          data                received            disiac.
                                                                                                                                                                                                                                                           disiac


   lo fie the
                              recoirls fie sender's c~eci:poin! ani fie poiililn of tke f~e poinler                                                                                                                                                        chiciet 1
                                                                                                                                                                                                                                                           chidet     l. Another term for aBBConnector. See BConnector.
                       file




                                system and                      records                the        senders                                                  and         the                                     the
                                                                                                                                                                                                                                file




   to                                                                                                                        checkpoint                                           position of                                                                                                Another term                       for      a       Connector See                            B      Connector
                                                                                                                                                                                                                                        pointer

   in the
   in     the destination
                             If olink connecNng the seAdlng and
                                                   file        If
                                                                     a       link  · 9101 d11ire
                                                                                              Iwo
                                                                                        connecting                    the          sending and                         receiving              machines
                                                                                                                                                                                                                          goes
                                                                                                                                                                                                                                                                2 IBM
                                                                                                                                                                                                                                                                2. IBM ence come
                                                                                                                                                                                                                                                                            came out with a PC that had small keys. The press said the PC had a chiclet
                                                                                                                                                                                                                                                                                        once                         out with a PC                   that      had        small
                                                                                                                                                                                                                                                                                                                                                                                          keys
                                                                                                                                                                                                                                                                                                                                                                                                           The
                                                                                                                                                                                                                                                                                                                                                                                                                   press           said the              PC hod          a      chitlet



   dlf~ o l10nsler 11 tht ~oBsfor is not obis to cooiplete $UCC
   during a             transfer              on        the         transfer
                                                                                        reoson, die
                                                                                        is    not able                to      complete                 successfully                       for      another reason                                  the     key~oord, after !he chewing gum
                                                                                                                                                                                                                                                           keyboard             after
                                                                                                                                                                                                                                                                                        gum.       the chewing

   file
                o~rcrnatic1I~ raslilr!s ot iie last
   fil, mnskr automatic
             transfer                                                    restarts             at the             lest          completed                        checkpoint                    thereby not                        requiring                 Chief l•for•atie■
                                                                                                                                                                                                                                                           Chl.,     information Officer  Officer cm.CIO Tie pe!SOA reljl0115ible for plonnrrv, cboot                          the                            responsible                    for                                choos
                                                                                                                                                                                                                                                                                                                                                                                           person                                                   planning

   the "e !Jonskr to fl!Sllrt from Wis beginni~g. When
   the
                                                                        wery l11ge lies, checkpoint                                                                                                                                                                                                                             companys computer onf
              file




                                                                     from           the beginning
                                                                                                                                                                                                                                                           ng bu~ng, im~lliirJ - ond ~llmolely toki19 the bloms for - acompor'f's
                                                                                                                                                                                                                                                           ing,                                                                                                                                                                                                                     and
                      transfer               to    restart                                                                                    transferring                        very                    files            checkpoint                              buying                                                 and                                 taking the blame                              for          o
                                                                                                                                                                                             large                                                                                       installing                              ultimately                                                                                                               computer

   restort con S(lll't olat gf lime md 1elwork. bondl'lidth. See olso 1m1ogid file lrensfer.
                      can       save          a                     time and                  network              bandwidth                       See                also                                                                                                                               00s were rolled d1to promsi~g 11oncvers.
                                                                                                                                                                                                                                                           informoion prncering eper1tion. Oli;iinolly, (IDs
                                                                                                                                                                                                           file




   restart                                         lot     of                                                                                                                                                       transfer                               information                                                                                                                                     oiled         data
                                                                                                                                                                                 managed                                                                                                processing                      operation               Originally                                were                                       processing                   managers



                                                                                                                                                                                                                                                     130




                                                                                                                                                                                                                                                                                                                                                                                                                    ARISTAWSOU0010946
                                                                                                                                                                                                                                                                                                                                                                                                                    ARISTA_WSOU_0010946
         Case 6:20-cv-01083-ADA Document 28-7 Filed 07/26/21 Page 5 of 5
mule
mule tape            •ape • multi
                            mul•i-leaving
                                 leaving




which performs both functions on
 which
                   performs     and generolly operates between two of the ATT
                                       both          functions
                                                                                AT&T digital
                                                                                      generally                    operates
                                                                                                                                          between               two      of      the                        digital      Lineal Sight requirements  MHOS
                                                                                                                                                                                                                                     trequirements. MMD$  has been !llperseded by the IEEE B02
                                                                                                                                                                                                                                                                                           nnq       has been supeneded                        by        the    Irri


hierm~y mte~ ie                                                                                                                                                                                                                                                                                ·16 05 PliCltation
                                                                                                                                                                                                                                                                                                                                                                                      9°
 hierarchy    (i.e., llSI to DS3
                      rates
                             DS3}.                  OS1    to                                                                                                                                                            See also           80216
                                                                                                                                                                                                                                               80216a
                                                                                                                                                                                                                                      2.16and802.16a.            and                                                                                                                           ePectkonon

mule tape
                                                                                                                                                                                                                         •ultl•clta■a••
                                                                                                                                                                                                                         multichannel           transmitter A




                                                                                                                                                                               pull
mule t•p• Mule tape is 'l'IPf               flot tape which is used to i:-.ill mble thro,gh
                                           Mule         tape      Is                                                 tape        which            is    used          to                othle           through
                                                                                                                                                                                                                                                lr••••itter        AARSmitter using low level cornb· •            ·     transmitter
                                                                                                                                                                                                                                                                                                                                                    using        low
                                                                                                                                                                                                                                                                                                                                                                             level


 underground conduit                           ll'IOrh: First, you use aobore lo make
                                                    lieteStittO                  make on mite
                                                                                          undet-                              First       you use                  bore to                         an                    niques        to  many channels at fie some be
                                                                                                                                                                                                                         Riqsts tc p,ocess many
                                                                                                                                                                                                                                             process                  filR8.   channels          corr tnlllf tech-
                                                                                                                                                                                                                                                                                                at the                                                                                                                tea


 ground lisithibloyos1111liof                                                        Oki Ill
                                                                              ioi~ed t119ether                                  tete        cement pipes                      joked
                                                                                                                                                                                                                  to
                                                                                                                                                                                                                         111ulti-co111•■ct•r
                                                                                                                                                                                                                         multicondudor Moie lilan one maids                  who a
                                                                                                                                                                                                                                                                 coadactor t1ilhln o cable
                                                                                                                                                                                                                                                                                   More than           one
                                                                                                                                                                                                                                                                                                                 ·
                                                                                                                                                                                                                         multidomain network                     MA                                                                                                                  complex
 form one
              bog unoorgroune conduit {i.•. toRAtD. fke~ you go la 0118 end of tie tuonel and
         mooe Mika                                                                                                               you go                to    one      end olive                  Impel and

                                                                                                                                                                                                                                                                                                    kw
                                                                                                                                                                                                                                                                                                           In           Systems               Network
                                                                                                                                                                                                                                                                                                                                                                   Andetectree

use a air compressed dike
 use      a    air
                     dill/ice to blow aa
                      toMerietil
                                                                  to line
                                                                                                very fildeweight
                                                                                                                                          birdie attached
                                                                                                                                                             attadaed ~ oftratibt
                                                                                                                                                                        o         to                                     network            that   contains               more than one heat hosed                               System             Services           Control
                                                                                                                                                                                                                                                                                                                                                                                      PM             SSCP
                                                                                                                                                                                                                         multidem                                 lies A             mulkineo               oreate          toe     er
 string lhroug~ the t~nael. Someone at
 sttinghthetweetSomeoneanttieotheirendcotthes                                                                                                     the        birdie      ond           pulls       gently on
                                                                                                                                                                                                                                                                                                                                                                    wininunications
 the  sbisg. Attached to tia end of !he st~1g is strong mule tape. He keeps pollini on it.
 thestringAttachedtaeidofthestningssslrongmuletapeHekeepspuH                                                                                                                                                 on   it     between            two        or       more         locations
                                                                                                                                                                                                                                                                                            requiem
                                                                                                                                                                                                                                                                                                                 two        or   MOM          lifs          bra there 10P                                              po


 41tached ta the erxl of tbe nub
Attached              to       the      fq)e is the lelccom1111oicotions mble - &bar or wire - tho!
                                 mule ope
                                      end       of the                                     is   the telecommunications                                      cable           fker or wire                       that
                                                                                                                                                                                                                         per
                                                                                                                                                                                                                                 TEC        For
                                                                                                                                                                                                                                                  example            ahospholinOiroithasedeteheengtotiycr NY But
 you real~ want lo instol in !tie undergro~nd conduit. The wbale poiat of t~is debate
you        really          wont        to       instal      in    the
                                                                             underground           el1bornlli      conduit            The        whole point                   of       this                             NY      them are          four          halites loomed block imalhadore one dote                                                                       line      with

 maim is liiat
 practdurt           ii', for b1!1'81 ior Iha cgble to hy it afiar tbe pipes ore oid !hon ii is d~rinQ
                thrirsftoloyiIofteuthep4pesareloidthonitisdudng
                          is                                                                                                                                                                                             Then you           con        have        a meAviremaeidoop tee                                         which        is    o combination
                                                                                                                                                                                                                                                                                                                                                                                     of   holt

 the installation process when
 the      installation
                             when the coble could be damaged
                                     process                  damaged.
                                                                   the cable                    could         be                                                                                                         multidrop                               line A atimankatims                                   channel           that
                                                                                                                                                                                                                                                                                                                                                                       many          data
                                                                                                                                                                                                                                                                                                                                                        services



                                         t o\lllr. Mem
                                                                                                                                                                                                                                                                                                                                                                                                terminahl
 111•11
 mull AAverb                        · item
                      verb meaning to third
                                                           faced wifi a B16 decision, my
                                                   Wken bred                              my poooer, Gerry                     with a BIG               decision                        partner              Gerry       different
                                                                                                                                                                                                                                            geographical locations
                                                                                                                                                                                                                                                                                            and       an    which       e copier
                                                                                                                                                                                                                                                                                                                                                    nmie            tonhols




                                                                                                                                                                                                                                                                                                                                                                                                                           rtii
                                                                                                                                                                                                                                                                                                                                                                                      utilization               at


 F~esen, often
 Friesen often says     hed        to mud ull it owe
                                                  a\lW." Ofien he ta~ odo~ ir flfo.
                                                          like                        two lrs o
                                                                                          it    a good stra~   Often he takes                    a day or                         Its            good        strut       channel        by       palling          one        distant      terminal
                                                                                                                                                                                                                                                                                                            after ooolher
                                                                                                                                                                                                                                                                                                            aftw       mother            and
                                                                                                                                                                                                                                                                                                                                                    asking         8    in    effect        ge
 egy since it also gim you !he lim& to do olittll more 4ue diligence, also coll reseorch.
egy
          since       it       also gies
                                         you
                                             the                       time           to       do elide              more due               diligence                 also     tall        research
                                                                                                                                                                                                                         anything
                                                                                                                                                                                                                                            for    me
 •••ti-■cc.s1 Tha gbility of semal user.; ~ communicala with o c0m1111er ot lhe
multiaccess                                                                                                                                                                                                              mutt entity lt•lldl•t•
                                                                                                                                                                                                                         mult1-e11tily buildings In lmge metropolitan arlllls, it is comroon
                                                                                                                                                                                                                                                                                     common to fiQd o11e
                                                The                     of        several users to communicate                                                  with       a     computer                   at the                                                                                    In               metropolitan
                                                          abity                                                                                                                                                                                                                                             Inrge                                       areas       ibis




                                                                                                                                                                                                                                                                                                                                                                                                               liog
                                                                                                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                    en
same           time with
                                      ·
                                      etch working
                                                     tly o~ 1heir OWi!
                                                                    own job.
                                                                       independently on                             their                  jot                                                                           local       telephone
                                                                                                                                                                                                                                                  using more than one loco! switch, ond for each
                                                                                                                                                                                                                                                            exchange
                                                                                                                                                                                                                                                                                             ad l'stc
                                                                                                                                                                                                                                                                                                  llitch
                                                                                                                                                                                                                                                                                   budding housing more
                                                                                                                                                                                                                                                                                                        than                              one           local    switch         and       for


multiachkess galling facility                acility AAsy;tem service foature that permits c ussr                   system
                                                                                                                                      service           feature            that permits                     o user       10    11U11010      INV       DE       111010



                                                                                                                                                                                                                          multifiber A
 kl nomieale more !hon one odd1essee for too smna
to nominate                    more than one addressee    some dotv. The network may   moy accomplish this
                                                                                               for    the                     data        The     network                             accomplish
                                                                                                                                                                                                               this
                                                                                                                                                                                                                          multi•fiber        Afiber that supports propagation of more than one of o given w
                                                                                                                                                                                                                                                                       fiber       that   supports              propagation
                                                                                                                                                                                                                                                                                                                                         of        more         than         one     of    a    given


seqoeRtially or sirmltoneously.
sequentially                   or    simultcrummuly                                                                                                                                                                       length. See rnumpmme
                                                                                                                                                                                                                         iengm         Multi-Mode.
                                                                                                                                                                                                                                            ee                                                                 ave
multi
 multi•••••r■atlnt
          alternating               rou•iag Alternate routing with provision for a!Yoncing o
                                    routing                                                           Alternate
                                                                                                                              routing
                                                                                                                                             with            provision            for        advancing               a    multiframe
                                                                                                                                                                                                                         a■lti-fram•              KM
                                                                                                                                                                                                                                               In PCM          n set of ooam~lwe fromes in 111nick th, p~Silo• of
                                                                                                                                                                                                                                                                    In
                                                                                                                                                                                                                                                                                     systems
                                                                                                                                                                                                                                                                                                           a set of consecutive                          frames        in    which         the

ml lo rnallll tboe oAe oltarAate route, each of which is tested in sequ1mce in die pllOcass
                                                                                                                                                                                                                                                                                                                                                                                                     Position

call      to       more than               one        alternate             route               each          of which           is       tested        in
                                                                                                                                                                sixpence
                                                                                                                                                                                        in       the
                                                                                                                                                                                                        process          e;ch from, coQ
                                                                                                                                                                                                                         eacti         an be idmt~fi&d
                                                                                                                                                                                                                                     trame   +ammo       mance
                                                                                                                                                                                                                                                            oe
                                                                                                                                                                                                                                                                                  ingenue ·
                                                                                                                                                                                                                                                                                     ri           Tht 11wlfi.frll!!l8
                                                                                                                                                                                                                                                                                                                 To   a migntrame


of seeking on idle poth.
of seeking                 on    idle      path                                                                                                                                                                          aliga1111ml ,i§Bal does act amens
                                                                                                                                                                                                                         alignment           signal
                                                                                                                                                                                                                                                     necesm~y occm~
                                                                                                                                                                                                                                                               wok
                                                                                                                                                                                                                                                                does aot                                               in   whole        or        in    part    in



 multicarrier modulation   modulation MCM                                                                                                                                                                                 milti4rieveati •oaitors    moultas Also       bow as rnullsync Ol multiscan moritiws
 multi•carrler                                      MCM. AAtechnique of transmitting data by dividing                technique              of transmitting                       data           by     dividing         ••ltl•fre11•HcJ                           Mut b1JW11                                                                 as mulisync                or




the data into several interleaved bit streams and using these to modulate several rnrriers.
the       dub o      into        several            interleaved              bit      streams and                      using          these        to        modulate                 several          carriers          they can           showinages      ·                 in   several       resolution
                                                                                                                                                                                                                                                                                                                  versofilit, mckes tfwm 1110~
                                                                                                                                                                                                                                                                              · seYerol resoluion stondalds. Such medley
                                                                                                                                                                                                                                                                                                                       siondoods               Seth


KM
MCM is aafoim of freqaency dirisim malfiptxillQ.
              is      form           of
                                           frequency              division            makelexing                                                                                                                         expensive
                                                                                                                                                                                                                                              than
                                                                                                                                                                                                                                                            single
                                                                                                                                                                                                                                                                          resolution            monitors
                                                                                                                                                                                                                                                                                                                      04         o seeded

                                                                                                                                                                                                                         Mr
                                                                                                                                                                                                                                                                                                                                         sawa

111vlti·cas•
multi     oast                       111ullicast. The b~dcast of messages to a selected group of
                                       Also         spelled       multitast The                           broadcast              of
                                                                                                                                          messages                 to    a selected                    group
                                                                                                                                                                                                                  of                   obsolescence                      A    rnumsync          mania             sawn a
werkstgtiois on a LAN WAN or the Internet. Mulficast is communication between a single
workstations                    on     a                           or the             Internet                Multkost               is   communication                        between                 a    single       VGA      monitor          showing a                  VGA image               That


device and multiple members
device         and       memMrs of a device group. for example
                           multiMe                                exomple, an 1Pv6 router might addi:ess
                                                                   of    o device                    group
                                                                                                                    For                            on IPv6              router might address                             multifrequency                 pulsing                                             An
                                                                                                                                                                                                                                                                                                                     With ten
                                                                                                                                                                                                                                                                                                                      inlaid        odthoss              signabq             method             in
                                                                                                                                                                                                                                                                                                                                                                                                                          ten



a series of pockets associol&d with o routing t
a    series of             packets             associated                 to o number of other route1S in
                                                                       with           a     routing            table       update           to     a number                 of        other        routers        in
                                                                                                                                                                                                                         dtcilllol diljits the
                                                                                                                                                                                                                         decimal
                                                                                                                                                                                                                                           (lb nurn rs
                                                                                                                                                                                                                                        digits
                                                                                                                                                                                                                                                                   numbers on  pod              moby
                                                                                                                                                                                                                                                                                            the touchtme
                                                                                                                                                                                                                                                                                                                          rer,         and         irge
                                                                                                                                                                                                                                                                                                                                                                              signals          ire eoth                   re



n LAN iateme1Wot. '.imilorly, o IAH~~the
a     IAN          internehvork                     Similarly a        ion rRight address □ transmission
                                                                             lAtfattehed                           workstation                   might           address               a     transmission                resented
                                                                                                                                                                                                                                            by           muds ond combieing
                                                                                                                                                                                                                         1ssented by seleciog two frequeacies
                                                                                                                                                                                                                                                  selecting                courig flam in» oNe
                                                                                                                                                                                                                                                                         two       Fro                     and
                                                                                                                                                                                                                                                                                                                  sound..
                                                                                                                                                                                                                                                                                                                  matt The               them            into    one Inusicor                                             The

to o numher rJ otlier LAN·attached de,ices. commies
to     a number                 of    other IAN attached(!ITipcnies ore discorl!fing they con distribute
                                                                                   devices                                            are discovering                       they can               distribute
                                                                                                                                                                                                                         frequencies are selected from six separate frequencies 700,
                                                                                                                                                                                                                         frequencies              are       selected           from       six 700 900,
                                                                                                                                                                                                                                                                                                  900 1100,
                                                                                                                                                                                                                                                                                                        1100 1300,
                                                                                                                                                                                                                                                                                                                 1300 1500
                                                                                                                                                                                                                                                                                                 separate frequencies                                                                                                 1500


material to large numbers of employees □ nd ot~ers on their intrnnets more afficiaAtly using
material             to    large
                                       numbers              of    employees and                               others on          their       innerlets                more            efficiently            using       ond 1700
                                                                                                                                                                                                                         and   1700 Hz Hz. See also Captain Crunch.
                                                                                                                                                                                                                                                           See     also       Captain        Crunch


multicast than they con by sending such moli!iol in separate bursts to each useL In multi·
multicast             than           they       can       by sending                  such           material            in    separate            bursts to             each           user           In   multi        multi-frequ-■cy
                                                                                                                                                                                                                         multi     frequency 1ig             ■11ll■9 MF.
                                                                                                                                                                                                                                                       signaling         MF AAsignaling code (utilizin11  poirs of frequencies
                                                                                                                                                                                                                                                                                                 diziep pas                  signaling
                                                                                                                                                                                                                                                                                                                                                   code                                     of
                                                                                                                                                                                                                                                                                                                                                                                                 frequencies



cost mode
cast  morle, routers distribute a given file to oil hosts that hove signaled they wont to receive
                           routers          distribute            a given             file       to     all    hosts       that       have        signaled they want                              to    receive          in
                                                                                                                                                                                                                                 700-1700 Hz ronge) for communications between ootwork switc~es. Code ir.dudes
                                                                                                                                                                                                                         in the 7001700
                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                         range
                                                                                                                                                                                                                                                                                      for   communications                       between                network         switches            Code           irctudes




the material, using the lassO
the      material            Class Oaddresses of the IP addressing hierarchy. See also Multicast
                                using the
                                                                        addresses                    of   the       IP    addressing hierarchy                              See         also          Mutates
                                                                                                                                                                                                                         l Odigits and special auxiliary signals.
                                                                                                                                                                                                                         10      digits     and        special           auxiliary        signals


and Multi-Cost Pockets and IPV6. Contrast with Unicosr, Anycusl and Broadrnst.
and       Multi      Cost            Pockets          and        IPV6        Contrast with                         Unicusr            Anycast               and       8roadorst                                          r11ulti-function
                                                                                                                                                                                                                         multi     function          card AAPC card thot incorporates multiple periphercls such cs o
                                                                                                                                                                                                                                                     card                                       PC cord           that       incorporntes                  multiple          peripherals              such             cs      a



••lti•cas•
multi               pack•ts lv\ulti·c□st packets ore addressed lo multiple devices within a
          cast packets                                             Mulitcost                     pockets            ore       addressed                 to      multiple          devices              within        a   network adapter and modem.
                                                                                                                                                                                                                         network                   modem
                                                                                                                                                                                                                                            adapter and


group of deices
Fin            of
                           example, LAN stations use multi-cost packets to deliver inJormoion to
           de,ices. For example           For                           LAN stmions use                             multi      cast packets                     to    deliver          information                to
                                                                                                                                                                                                                         multi•fundion
                                                                                                                                                                                                                         multi     function          peripllerals MFS
                                                                                                                                                                                                                                                     peripherals            MFS. These are devices which toke on two or           These        are         devices           which        take       on         two            or




a    specific     dll'tices such as routers, file servers, and ~osts. See Multi-Cost.
os?ecific set of hikesset of                            such      as routers              Cost   tile     servers              and        hosts         See        Multi                                                 more limclo~s
                                                                                                                                                                                                                         more        functions                             dividuol peripherals and combine these into one
                                                                                                                                                                                                                                                           generally associated
                                                                                                                                                                                                                                                                                                      with       individual         peripherals                 end     combine             these          into           one


multi•casl
multi     cast user user message
                               m•nage A            A user message ge11eratcd at the source node and   user
                                                                                                                   message                generated              at     the    source             node         and
                                                                                                                                                                                                                         product a~r iB OWks ones
                                                                                                                                                                                                                         product              is       a                  ~ rn1Jld·fi;Jlction per~hwl 111',j~I C!Jllhine a fax
                                                                                                                                                                                                                                                                          A           of    modvies                    multifunction                    peripheral           might         combine                    a   fax




distributed to r.vo or more destination nodes.
distributed                to    two or more destination                                       nodes                                                                                                                     made
                                                                                                                                                                                                                         machine wii a phoQco,ier with oo computer priglef with a scnRaer. lhe tern is not very
                                                                                                                                                                                                                                            with       a pholocopiw                   with
                                                                                                                                                                                                                                                                                                      computer              printer      with           a scanner             The         term       is    mat         very



•u••i·casting                                                                                                                                                                                                                      but i tesdi i"creo~ingly to meoA
                                                                                                                                                                                                                         precise, htl                              mean o computer da.ice thot will print, p!.ltocopy, fox
multi     casting The ol.ility of one network node to send identical data too number of
                                                    The                  of one network node                                              send                          data to                   number of                                            tends Maeosirgly                                           a computer device                         that              print photocopy
                                                                                                                                                                                                                                                                                                                                                                      will                                                fax
                                                           tirity                                                               to                identical                                  a                           precise                                                             to




endpoints      known as brooocost in other circles; one example is if new
ell! points· known                             as    broadcast              in
                                                                                  new ~ftwore or oddrnss·
                                                                                  other          circles            one       example             is    if              software                 or    address           ond/or!A:an.
                                                                                                                                                                                                                         endor         scar


ing updates need to be distributed to all users; also, o point-to-multipoint video transmission
lag      updates               need       to    he    distributed                to   all       users also a pointtomultipoint                                              video transmission                           multWoaul
                                                                                                                                                                                                                         ••ltl•lt•ul A        A netw~rt that is not designed solely for traditional occess ·roffic, or for
                                                                                                                                                                                                                                                                   network           that       is   not        designed          solely       for        traditional          access           traffic               or for




is omulti-cost operation.
is   o    multi cost             operation                                                                                                                                                                               111elro traffic, or for repeal
                                                                                                                                                                                                                         ado          iroffic    regional trnffic. or for long-haul traffic, but instead is desi1ned to rnrry
                                                                                                                                                                                                                                                   or       for                       traffic         or   for    langemi              traffic           but    instead         is    designed                 to      cony


.. ulti·channel
multi     channel The use of a commix       common channel ro make
                                                     The     use       make two or more channels either
                                                                       of a                                   tunnel            to                     two       or   more channels                         either
                                                                                                                                                                                                                         gll of tbose types of Ira!&:.
                                                                                                                                                                                                                         all   of those           types of            traffic




by splitting lht frequency bond of the common
by     splitting           the frequency        common channel into several narRJwer bonds (called
                                                           lwid         of the                                     channel           into    several               narrower                bonds            called       111■lti•lto111elli
                                                                                                                                                                                                                         multi     homed co■p•t•r computer Acoilpetar                               Weak odcprers or that
                                                                                                                                                                                                                                                                       compete that hos mull~e ootwork A                         that has multiple                                        adopters              or        Mat



frequency division multiplexing) or by allocating time slots in the entire channel (lima
frequency                 division             multiplexkl                   or       by               time
                                                                                                 allocating               time            slots    in        the      entire           channel                           ilas been confii,jied wilh moltiplt IP addresses for a single nelwm~ oilapter.
                                                                                                                                                                                                                         has     been       configured with                        multiple
                                                                                                                                                                                                                                                                                                 IP
                                                                                                                                                                                                                                                                                                       dopier
                                                                                                                                                                                                                                                                                                       odthessa              for   a     single          network


divisio• multiMexkg
diviskin
          multiplui~g).
m•lti•cll■n••I
multi     channel            a91re9atio■ AAfeature URder some
                             aggregation                                                           '#iooows
                                                                              some versions of Windows             feature           miler                            versions             of                            mulli•homed Mulihomed meens coorectld to mijliple nell'orks simulklooously for
                                                                                                                                                                                                                         multihoneed

wbich g,ires 16111018 users the optlon of asirg flfa OM
which gives                    remote          users the oiMen jiloee fines b tbe some remole session.
                                                                                      of using two                                    lines for             the                       remote session                     redundancy           horde lood. All DlJ~r telecormmicgtioss carriers me mulihoraed with
                                                                                                                                                                                                                         1edendoecy oAd kl handle and       to

This
    · way            you
                                double bandwidth          tlleir se!»ion go twice as fast. I've n911er 11.ied
                                                                            thus
                                                                                          making
                                                                                                              their       session
                                                                                                                                           go
                                                                                                                                                  twice as fast                       Ive        never       used        coo~clon5 lo ,neral other amens
                                                                                                                                                                                                                         connections              to    carriers ot al mojor interconHcrkm poi~ts oR til~ir a,two1b.
                                                                                                                                                                                                                                                           several other


this feature and Im
this      feature
                   I'm doublful th □ t it works advertised.
                               and              doubtful          that       it       works as advertised                                                                                                                Amlrilmlmed hqsl is o computer coeRecled lo more than one ~h~iml doklliik. Tilt dolD
                                                                                                                                                                                                                         A     multi   horned host                  is    a computer connected


Multi     Channel Microwave
Multi·Channel                Microwave Distribution   Distribution Service     Service MMDS MMDS. An FCC                                                                                                An     FCC       linb may
                                                                                                                                                                                                                         links          may not he otlciched lo ie some network.
                                                                                                                                                                                                                               moy or may    or                  not     be attached             to the


name for a sar•ice (op~roling in the frequency re1ga 21502162
name           for    a        service          operating             2150-2162 MHz
                                                                       in    the     MHz osd 2500-2686
                                                                                                25002686
                                                                                           frequency                range
                                                                                                                                                                               and                                                hoe An monde
                                                                                                                                                                                                                         m•••i•ltop
                                                                                                                                                                                                                         multi                                sif)Jle ~IJ!l sysl&m ~ oa micrm110Va system a&l'M!eB ~n•
                                                                                                                                                                                                                                              &i:omple of oa sine                     of                        hoo system               is         microwave                system            between                    one


MHz             mul~pla ESC
MHz) where minute
               where        HTSC video channels ore broodcost wit.n a limited gaographic ore □
                                                                 video           channels                 are broadcast                    within           a    limited
                                                                                                                                                                                 geographic                   urea       ooilc5ng (let's soy downtcwn
                                                                                                                                                                                                                         bulking
                                                                                                                                                                                                                                             downtown Son
                                                                                                                                                                                                                                        lefisay
                                                                                                                                                                                                                                                             Wicker Clld oftotirer om& town its
                                                                                                                                                                                                                                                        Son fraacisro)                                                 So•
                                                                                                                                                                                                                                                                                                                       mil amathm                  across       town                      say uptown
                                                                                                                                                                                                                                                                                                                                                                                                                          Soo


(typically 25 mile radius from single omnidirectional antenna
typically 25
                                 mile          radius       from
                                                                     antenna). Also rnlled multi-channel
                                                                        single
                                                                                               amadirational                                                 Also       called             multichannel                  fra1ci51ll). Eoch with Mt microwo'illl Mean
                                                                                                                                                                                                                         Francisco                Each with        o~teona on its roof. lers 'DI we
                                                                                                                                                                                                                                                                         one       microwave         we                     on     its   root Lets                 soy               wanted               to    exte9e


multipoint distribution service ar "wireless coble" service.             wireless cable                                                                                                                                                            Wed ~ o second mine
                                                                                                                                                                                                                                                   We'd    Oakland                           opt San Ftantisco ooi~illi
                                                                                                                                                                                                                                                                          mtenna on t~e u9to-.n      a second

                                                                                            MS An FCC
multipoint                distribution               service       or                                                service                                                                                             that     system          to                                      poi                                            on the                              Seri
                                                                                                                                                                                                                                                                                                                                                                                     haecisco

MtiChannel
1111.•i•Ch                   Multipoint Distribution li1trllll■tiea Service   Service MN.OS.                                                                                                            An     FCC       and      shoot across     anew
                                                                                                                                                                                                                                                   ant1J1na in OoHind. Mot
                                                                                                                                                                                                                                                                 to      on   Jh~t IAN
                                                                                                                                                                                                                                                                                    0Bildi1g would AOW
                                                                                                                                                                                                                                                                                                in        hG'tB a mullf~~
                                                                                                                                                                                                                                                                                                    now bom
                                                                                                                                                                                                                                                                                                       Oakland                                             would


n(llle for a s
mum            for    a        service         operating
                                                                      21502162 MHz
                                                                       in
                                                                                     MHz aid 25002686
                                                                             the frequency     2500-2686            range
                                                                                                                                                                               and                                       1ronsmission sys!m
                                                                                                                                                                                                                         transmission system


Mt
MHz) where     where       NTS  multiple                         video charnels    limited !JlO!Jraphic area
                                                                                                        ore broadcast                      within           a    Waited          geographic                   area       multi hosting              abiity do
                                                                                                                                                                                                                                                            cf aWeb      The    !o s~~ort more bon=
                                                                                                                                                                                                                                                                  Web ser~er temps obity         flan one lntemst address
                                                                                                                                                                                                                                                                                                                  saver                                  more                             Intometoddress


(typically 25
typically   25 mile radius from single omnidirectional antenna
                                mile       radius         from     onlenl'lll. Also coiled "wireless coble"
                                                                    single            omnidirectional                                                  Also        coiled        wireless cable                          and     more than     home poge OR a
                                                                                                                                                                                                                                                           one osingll server. Also collod Nul~Hcraieg.
                                                                                                                                                                                                                                                                                   page on             single         sayer Also              coded            Mulaflualag


service. NAOS
service   MMDS was a commercial failure due to limited bandwidth, performance issues and
                                     was        a commercial                 failure             due          to   limited           bandwidth                   performance
                                                                                                                                                                                                 issues        and       multi leaving
                                                                                                                                                                                                                         •••••·••      ..••• In commurico~os, the lronsllllsslot WWI
                                                                                                                                                                                                                                                                         In
                                                                                                                                                                                                                                                                                           (asualif via bisyndocilities and
                                                                                                                                                                                                                                                                               cornmunkcelons                     the troasmissioe                                      vie        bisynt
                                                                                                                                                                                                                                                                                                                                                                                                facilities                and




                                                                                                                                                                                                                       618
                                                                                                                                                                                                                       618




                                                                                                                                                                                                                                                                                                                                                                                          ARISTAWSOU001 0947
                                                                                                                                                                                                                                                                                                                                                                                          ARISTA_WSOU_0010947
